DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2, 3, 6 and 16 are objected to because of the following informalities:
Claim 16 recites the limitation "the second filler layer" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the Examiner assumes the above limittation of “the second filler layer” (as recited in line 3) is:
“a second filler layer” (emphasis added).

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stahrenberg et al. (U.S 2010/0155854).


As to claim 1, Stahrenberg et al. disclose in Figs. 2 and 3 a semiconductor device, comprising: a substrate (“workpiece” 102) (Fig. 2, para. [0020]); a first semiconductor stack (“gate material stack” 122)/(“transistor” 152) having a first threshold voltage and comprising a first insulating stack (comprising layers 124, 125 & 126 in first region 132, Fig. 2, para. [0020], [0023]) positioned on the substrate (“workpiece” 102) (see Figs. 2-3, para. [0020], [0023], [0027]-[0030], [0034]-[0035], [0037]-[0039], [0042]-[0047], [0058]); a second semiconductor stack (“gate material stack” 122’)/(“transistor” 154) having a second threshold voltage and comprising a second insulating stack (comprising layers 124, 125 & 126’ in second region 134, Fig. 2, para. [0020], [0025]) positioned on the substrate (“workpiece” 102) (see Figs. 2-3, para. [0020], [0023], [0025], [0027]-[0030], [0034]-[0035], [0037]-[0039], [0042]-[0047], & [0058]); and a third semiconductor stack (“gate material stack” 122’’)/(“transistor” 156) having a third threshold voltage and comprising a third insulating stack (comprising layers 124’, 125’, & 126 in third region 136, Fig. 2, para. [0020], [0024]-[0025], [0028]) positioned on the substrate (“workpiece” 102) (see Figs. 2-3, para. [0020], [0023]-[0025], [0027]-[0030], [0034]-[0035], [0037]-[0039], [0042]-[0047], & [0058]); wherein the first threshold voltage, the second threshold voltage, and the third threshold voltage are different from each other (see Figs. 2-3, para. [0020], [0023]-[0025], [0027]-[0030], [0034]-[0035], [0037]-[0039], [0042]-[0047], & [0058]); a thickness of the first insulating stack (comprising layers 124, 125, 126 & 130 in first region 132, Fig. 2, para. [0020], [0023]) is different from a thickness of the second insulating stack (comprising layers 124, 125, 126’ & 130 in second region 134, Fig. 2, para. [0020], [0025]) and a thickness of the third insulating stack (comprising layers 124’, 125’, 126 & 130’ in third region 136, Fig. 2, para. [0020], [0024]-[0025], [0028]) (see Fig. 2); and the thickness of the second insulating stack (comprising layers 124, 125, 126’ & 130 in second region 134, Fig. 2, para. [0020], [0025]) is different from the thickness of the third insulating stack (comprising layers 124’, 125’, 126 & 130’ in third region 136, Fig. 2, para. [0020], [0024]-[0025], [0028]) (Fig. 2, para.  [0019], [0023], [0026]-[0028], [0031], [0034]-[0035], [0037]); wherein the first insulating stack (comprising layers 124, 125 & 126 in first region 132, Fig. 2, para. [0020], [0023]) comprises a first bottom insulating layer (“material layer”/”optional interfacial layer” 124 in first region 132, para. [0027]) positioned on the substrate (“workpiece” 102) (Fig. 2, para. [0027]), a first bottom conductive layer (“metal gate material” 128 in first region 132) positioned on the first bottom insulating layer (“material layer”/”optional interfacial layer” 124 in first region 132, para. [0027]) (Fig. 2, para. [0041]).
As to claim 2, as applied above in claim 1, Stahrenberg et al. disclose in Figs. 2 and 3 all claimed limitations including the limitation wherein the third insulating stack (comprising layers 124’, 125’ & 126 in third region 136, Fig. 2, para. [0020], [0024]-[0025], [0028]) comprises a third bottom insulating layer (“interfacial layer” 124’) positioned on the substrate (Fig. 2, para. [0027]-[0029]) and a third top insulating layer (“cap layer” 126 in third region 136) positioned on the third bottom insulating layer (“interfacial layer” 124’) (Fig. 2, para. [0037]).   
As to claim 3, as applied above in claims 1 and 2, Stahrenberg et al. disclose in Figs. 2 and 3 all claimed limitations including the limitation wherein the second insulating stack (comprising layers 124, 125 & 126’ in second region 134, Fig. 2, para. [0020], [0025]) comprises a second bottom insulating layer (“material layer”/”optional interfacial layer” 124  in second region 134) positioned on the substrate (102) (Fig. 2, para. [0027]), a second middle insulating layer (“gate dielectric material” 125 in second region 134) positioned on the second bottom insulating layer (“material layer”/”optional interfacial layer” 124 in second region 134) (Fig. 2, para. [0023]), and a second top insulating layer (“material layer”/”cap layer” 126’ in region 134) positioned on the second middle insulating layer (“gate dielectric material” 125 in second region 134) (Fig. 2, para. [0037]).
As to claim 4, as applied above in claim 1, Stahrenberg et al. disclose in Figs. 2 and 3 all claimed limitations including the limitation wherein the first semiconductor stack “gate material stack” 122)/(“transistor” 152) further comprises a first top conductive layer (“semiconductor gate material” 130 may be “polysilicon” or “polySiGe”, para. [0043]) positioned on the first bottom conductive layer (“gate electrode” 128) (Figs. 2-3, para. [0043]), [0051]).
As to claim 6, as applied above in claims 1-3, Stahrenberg et al. disclose in Figs. 2 and 3 all claimed limitations including the limitation wherein the second semiconductor stack (“gate material stack” 122’)/(“transistor” 154) further comprises a second bottom conductive layer (“metal gate material” 128’) positioned on the second top insulating layer (126’) (Figs. 2-3, para. [0038]-[0040], [0042]).
As to claim 7, as applied above in claims 1-3 and 6, Stahrenberg et al. disclose in Figs. 2 and 3 all claimed limitations including the limitation wherein the second semiconductor stack (“gate material stack” 122’)/(“transistor” 154) further comprises a second top conductive layer (“semiconductor gate material” 130 may be “polysilicon” or “polySiGe”, para. [0043]) positioned on the second bottom conductive layer (“metal gate material” 128’) (Figs. 2-3, para. [0023], [0042]). 
As to claim 8, as applied above in claims 1-3, Stahrenberg et al. disclose in Figs. 2 and 3 all claimed limitations including the device further comprising: a first pair of inner spacers (“sidewall spacers” 144, 144) attached to two sides of the first semiconductor stack (“gate material stack” 122)/(“transistor” 152) (Figs. 2-3, para. [0050]). 

As to claim 17, Stahrenberg et al. disclose in Figs. 2 and 3 a method for fabricating a semiconductor device, comprising: providing a substrate (“workpiece” 102) (Fig. 2, para. [0020]); and forming a first semiconductor stack (“gate material stack” 122)/(“transistor” 152), a second semiconductor stack (“gate material stack” 122’)/(“transistor” 154), and a third semiconductor stack (“gate material stack” 122’’)/(“transistor” 156) on the substrate (“workpiece” 102) (Figs. 2-3, para. [0020], [0024]-[0025]); wherein the first semiconductor stack (“gate material stack” 122)/(“transistor” 152) comprises a first insulating stack (comprising layers 124, 125 & 126 in first region 132, Fig. 2, para. [0020], [0023]) (Figs. 2-3, para. [0020], [0023], [0026], [0027], [0037]), the second semiconductor stack (“gate material stack” 122’)/(“transistor” 154) comprises a second insulating stack (comprising layers 124, 125 & 126’ in second region 134, Fig. 2, para. [0020], [0025]) (Figs. 2-3, para. [0020], [0023], [0026], [0027], [0038]-[0039]), and the third semiconductor stack (“gate material stack” 122’’)/(“transistor” 156) comprises a third insulating stack (comprising layers 124’, 125’, & 126 in third region 136, Fig. 2, para. [0020], [0024]-[0025], [0028]) (Figs. 2-3, para. [0025], [0028]-[0031], [0034]-[0036], [0038]-[0039]); and thicknesses of the first insulating stack (comprising layers 124, 125 & 126 in first region 132, Fig. 2, para. [0020], [0023]), the second insulating stack (comprising layers 124, 125 & 126’ in second region 134, Fig. 2, para. [0020], [0025]), and the third insulating stack (comprising layers 124’, 125’, & 126 in third region 136, Fig. 2, para. [0020], [0024]-[0025], [0028]) are all different (Figs. 2-3, para. [0023], [0026]-[0028], [0031], [0034]-[0035], [0037]-[0039]).   
As to claim 18, as applied above in claim 17, Stahrenberg et al. disclose in Figs. 2 and 3 all claimed limitations including the method further comprising: a first pair of inner spacers (“sidewall spacers” 144, 144) attached to two sides of the first semiconductor stack (“gate material stack” 122)/(“transistor” 152) (Figs. 2-3, para. [0050]). 
As to claim 19, as applied above in claims 17 and 18, Stahrenberg et al. disclose in Figs. 2 and 3 all claimed limitations including the method further comprising: forming two first heavily-doped regions (“source and drain regions” 146) adjacent to the first pair of inner spacers (144, 144)  and in the substrate (102) (Figs. 2-3, para. [0043], [0050]-[0051]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stahrenberg et al. (U.S 2010/0155854) in view of YANG et al. (U.S 2013/0007678).
As to claims 10 and 11, as applied above in claims 1-3, 8 and 10, Stahrenberg et al. disclose in Figs. 2 and 3 all claimed limitations including the device further comprising two first heavily-doped regions (“source and drain regions” 146) positioned adjacent to the first pair of inner spacers (144, 144) and in the substrate (102).
Stahrenberg et al. do not disclose two first lightly-doped regions positioned adjacent to the first semiconductor stack and in the substrate.
YANG et al. disclose in Figs. 1E-1F a device comprising: two first lightly-doped regions (111b, 111b) positioned adjacent to the first semiconductor stack (107) and in the substrate (101) (see Figs. 1E-1F, para. [0033]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modidy reference of Stahrenberg et al. by having two first lightly-doped regions positioned adjacent to the first semiconductor stack and in the substrate as taught by YANG et al. in order to reduce the off current of the device so as to improve the quality of the device.


Claims 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stahrenberg et al. (U.S 2010/0155854) in view of Li et al. (U.S 2020/0105875 A1).
As to claim 9, as applied above in claims 1-3 and 8, Stahrenberg et al. disclose in Figs. 2 and 3 all claimed limitations except for a first pair of outer spacers attached to outer surfaces of the first pair of inner spacers.
Li et al. disclose in Fig. 13 a semiconductor device having a first pair of outer spacers (“second gate subspacers” 135) attached to outer surfaces of the first pair of inner spacers (“first gate subspacers” 134) (Fig. 13, para. [0031]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify reference of Stahrenberg et al. by having a first pair of outer spacers attached to outer surfaces of the first pair of inner spacers as taught by Li et al. in order to reduce the capacitance of the device structure (para. [0031] in Li et al.).
As to claim 12, as applied above in claims 1-3, Stahrenberg et al. disclose in Figs. 2 and 3 all claimed limitations except for the device further comprising a third pair of stress regions positioned adjacent to the third semiconductor stack, wherein lower portions of the third pair of stress regions are positioned in the substrate and upper portions of the third pair of stress regions protrude from a top surface of the substrate.
Li et al. disclose in Fig. 13 a semiconductor device comprising: a pair of stress regions (“epitaxial source/drain regions” 139, 139) positioned adjacent to the semiconductor stack (Fig. 13), wherein lower portions (bottom portions) of the pair of stress regions (“epitaxial source/drain regions” 139, 139) are positioned in the substrate (comprising “ epitaxial layer” 114 & “substrate” 100) and upper portions (top portions) of the pair of stress regions (“epitaxial source/drain regions” 139, 139) protrude from a top surface of the substrate (comprising 114 & 100) (para. [0035]-[0037]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify reference of Stahrenberg et al. by substituting the third pair of regions (source/drain regions) of Stahrenberg et al. with the pair of stress regions of Li et al., so that the third pair of stress regions positioned adjacent to the third semiconductor stack, lower portions of the third pair of stress regions are positioned in the substrate and upper portions of the third pair of stress regions protrude from a top surface of the substrate, in order to provide a stress/strain channel for improving good performance or high speed of the device structure.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,309,387.  Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations recited in claims 1-16 of the present invention are recited within claims 1-13 of the U.S. Patent No. 11,309,387.

      Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thanh Y. Tran/Primary Examiner, Art Unit 2817
September 29, 2022